


110 HR 1381 IH: Count Every Vote Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1381
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mrs. Jones of Ohio
			 (for herself, Mr. Lewis of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Clay, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committees on
			 the Judiciary,
			 Ways and Means, and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Help America Vote Act of 2002 to improve the
		  administration of elections for Federal office, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Count Every Vote Act of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Voter Verification and Auditing
					Sec. 101. Promoting accuracy, integrity, and security through
				preservation of a voter-verified paper record.
					Sec. 102. Requirement for mandatory manual audits.
					Sec. 103. Specific, delineated requirement of study, testing,
				and development of best practices.
					Sec. 104. Voter-verification and audit capacity
				funding.
					Sec. 105. Reports and provision of security consultation
				services.
					Sec. 106. Improvements to voting systems.
					Sec. 107. Requirements for testing laboratories.
					Title II—Provisional Ballots
					Sec. 201. Requirements for casting and counting provisional
				ballots.
					Title III—Additional requirements under the Help America Vote Act
				of 2002
					Subtitle A—Shortening Voter Wait Times
					Sec. 301. Equitable allocation of voting systems, poll workers,
				and election resources.
					Sec. 302. State plans to prevent unreasonable wait times;
				remedial plans; emergency ballots.
					Subtitle B—No-Excuse Absentee Voting
					Sec. 311. No-excuse absentee voting.
					Subtitle C—Collection and Dissemination of Election
				Data
					Sec. 321. Data collection.
					Subtitle D—Ensuring Well-Run Elections
					Sec. 331. Training of poll workers.
					Sec. 332. Impartial administration of elections.
					Sec. 333. Study on encouraging government employees and
				secondary school students to serve as poll workers.
					Subtitle E—Standards for Purging Voters
					Sec. 341. Standards for purging voters.
					Subtitle F—Election Day Registration and Early
				Voting
					Sec. 351. Election day registration.
					Sec. 352. Early voting.
					Subtitle G—Newly Eligible Voters
					Sec. 361. Encouraging the registration of newly eligible
				voters.
					Sec. 362. Civic education pilot program.
					Title IV—Voter Registration and Identification
					Sec. 401. Voter registration.
					Sec. 402. Establishing voter identification for certain voters
				who register by mail.
					Sec. 403. Requirement for Federal certification of
				technological security of voter registration lists.
					Sec. 404. Coordination with state databases.
					Title V—Prohibition on Certain Campaign Activities
					Sec. 501. Prohibition on certain campaign
				activities.
					Title VI—Ending Deceptive Practices
					Sec. 601. Ending deceptive practices.
					Title VII—Civic Participation by Ex-offenders
					Sec. 701. Voting rights of individuals convicted of criminal
				offenses.
					Title VIII—Election Day as a Public Holiday
					Sec. 801. Acceleration of study on Election Day as a public
				holiday.
					Title IX—Additional Improvements to Election
				Procedures
					Sec. 901. Transmission of certificate of ascertainment of
				electors.
					Sec. 902. Study on feasibility of creating ranking system of
				State election administration processes.
					Title X—Strengthening the Election Assistance
				Commission
					Sec. 1001. Strengthening the Election Assistance
				Commission.
					Sec. 1002. Repeal of exemption of Election Assistance
				Commission from certain government contracting requirements.
					Sec. 1003. Membership of Technical Guidelines Development
				Committee.
					Sec. 1004. Authorization of appropriations for requirements
				payments.
					Title XI—Effective Date
					Sec. 1101. Effective date.
				
			IVoter
			 Verification and Auditing
			101.Promoting
			 accuracy, integrity, and security through preservation of a voter-verified
			 paper record
				(a)Voter
			 verification and manual audit capacity
					(1)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(2)) is amended to read as follows:
						
							(2)Voter
				verification and manual audit capacity
								(A)Voter
				verification
									(i)The voting system
				shall produce, or require the use of, an individual voter-verified paper record
				of the voter’s vote that shall be made available for inspection and
				verification by the voter, or marked by the voter, before the vote is
				cast.
									(ii)The voting system
				shall provide the voter with an opportunity to correct any error made by the
				system in the voter-verified paper record before the permanent voter-verified
				paper record is preserved in accordance with subparagraph (B)(i).
									(iii)The voter
				verified paper record shall use durable paper of archival quality capable of
				withstanding multiple counts and recounts without compromising the fundamental
				integrity of the records, and capable of retaining the information marked,
				printed, or recorded on them for the full duration of the retention and
				preservation period called for by title III of the Civil Rights Act of 1960 (42
				U.S.C. 1974 et seq.) or under applicable State law, whichever is longer. The
				paper records shall not be produced through a reel-to- reel design.
									(iv)The voter
				verified paper record shall not be preserved in any manner that makes it
				possible, at any time after the ballot has been cast, to associate a voter with
				the record of the votes selected by the voter.
									(B)Manual audit
				capacityThe permanent voter-verified paper record produced in
				accordance with subparagraph (A) shall—
									(i)be
				preserved within the polling place, in the manner, if any, in which all other
				paper ballots are preserved within that polling place, or, in the manner
				employed by the jurisdiction for preserving paper ballots in general, for later
				use in any manual audit;
									(ii)be suitable for a
				manual audit equivalent to that of any paper ballot voting system;
									(iii)be the official ballot for use in any
				recount or audit conducted with respect to any Federal election in which the
				system is used; and
									(iv)in the event of an inconsistency between an
				electronic vote tally and the vote tally determined by a hand count of the
				individual voter-verified paper records, be considered the true and correct
				record of the votes cast, except as provided in subparagraph (C).
									(C)Special rules
				relating to compromised paper recordsIn the event of an
				inconsistency between an electronic vote tally and the vote tally determined by
				a hand count of the individual voter-verified paper records, the paper records
				shall be presumed to be authoritative in determining the official count for the
				election, unless it is demonstrated by clear and convincing evidence, that the
				set of paper ballots associated with a particular machine has been compromised
				(by damage or mischief or
				otherwise).
								.
					(2)Conforming
			 amendmentSection 301(a)(1)(A)(ii) of such Act (42 U.S.C.
			 15481(a)(1)(A)(ii)) is amended by inserting and before the paper ballot
			 is preserved under paragraph (2) before the semicolon at the
			 end.
					(b)Voter-verification
			 of Results for Individuals With Disabilities and Language Minority
			 VotersSection 301(a) of such Act (42 U.S.C. 15481(a)) is amended
			 by striking paragraphs (3) and (4) and inserting the following:
					
						(3)Accessibility
				for individuals with disabilities
							(A)In
				generalThe voting system shall—
								(i)be
				accessible for individuals with disabilities, including nonvisual accessibility
				for the blind and visually impaired, in a manner that provides the same
				opportunity for access, participation (including privacy and independence),
				inspection, and verification as for other voters;
								(ii)satisfy the
				requirement of clause (i) through the use of at least one voting system
				equipped for individuals with disabilities at each polling place; and
								(iii)if purchased
				with funds made available under title II on or after January 1, 2007, meet the
				voting system standards for disability access (as outlined in this
				paragraph).
								(B)Verification
				requirementsAny voting system described in subparagraph (A)(ii)
				shall produce, or require the use of, in accordance with paragraph (2)(A), an
				individual voter-verified paper record that—
								(i)is
				produced using a mechanism that separates the function of vote generation from
				the function of vote casting;
								(ii)shall be
				available for visual, enhanced visual, and audio verification by the voter,
				with language translation available for all forms of inspection and
				verification in accordance with the requirements of section 203 of the Voting
				Rights Act of 1965 (42 U.S.C. 1973aa–1); and
								(iii)shall not
				preclude the supplementary use of Braille or tactile ballots for those voters
				who need them.
								(4)Alternative
				language accessibilityAny voting system and paper ballot shall
				provide alternative language accessibility in a manner that provides the same
				opportunity for access, participation (including privacy and independence)
				inspection and verification as for other voters, and shall be subject to the
				requirements of section 203 of the Voting Rights Act of 1965 to the extent such
				section is applicable to the State or jurisdiction in which such record is
				produced.
						.
				(c)Additional
			 Voting System RequirementsSection 301(a) of such Act (42 U.S.C.
			 15481(a)) is amended by adding at the end the following new paragraphs:
					
						(7)Instruction of
				election officialsEach State shall ensure that election
				officials are instructed on the right of any individual who requires assistance
				to vote by reason of blindness, other disability, or inability to read or write
				to be given assistance by a person chosen by that individual under section 208
				of the Voting Rights Act of 1965.
						(8)Ballot chain of
				custodyThe appropriate State election official shall develop and
				implement, according to guidelines established by the Commission, procedures to
				monitor and document the chain of custody for election ballots, voter-verified
				paper records, software, hardware and vote storage media before, during, and
				after an election for Federal office.
						(9)Prohibition of
				use of undisclosed software in voting systemsNo voting system
				shall at any time contain or use any software not disclosed to the State during
				the certification process. The appropriate election official shall disclose to
				the Commission all system documentation, and (in electronic form) the source
				code, object code, and executable representation of software and firmware
				(including ballot programming files) of any voting system, and the Commission
				shall make that source code, object code, and executable representation
				available for inspection promptly upon request to any citizen, except that the
				system documentation, source code, object code and executable representation of
				unmodified commercial off-the-shelf software shall be disclosed only under
				confidentiality agreement to persons authorized by the State.
						(10)Prohibition of
				communication devices or connection to internet
							(A)ProhibitionNo
				component of any voting device upon which votes are cast or any election
				management system on which ballots are defined or vote totals are recorded or
				tabulated shall use, contain, or be accessible by any wireless communication
				device or be connected to the Internet at any time.
							(B)Election
				management system describedFor the purposes of this paragraph,
				the election management system includes the computer server and connected
				devices within a voting system designed or used to—
								(i)define, develop,
				or maintain election results databases;
								(ii)perform election
				definition and configuration functions;
								(iii)prepare and
				format ballots;
								(iv)record or count
				votes;
								(v)accumulate,
				consolidate, and report results; or
								(vi)maintain audit
				trails.
								(C)Wireless
				communication devices describedFor purposes of this paragraph,
				prohibited wireless communication devices include radio-frequency wireless,
				power line, remote, and wide-area communication devices, but do not include
				enclosed and shielded communications devices, such as infrared communications
				devices that cannot be used for remote communication.
							(11)Usability
				testingNot later than 30 days before an election for Federal
				office, each State shall undertake testing of its voting systems and ballots to
				ensure that voters are able to understand the use of the system and ballot and
				cast their vote accurately, easily, and efficiently.
						(12)Security
				standards for voting systems used in Federal elections
							(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the appropriate election
				official each meet the applicable requirements described in subparagraph
				(B).
							(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
								(i)The
				appropriate election official shall ensure that all voting machines and related
				supplies to be used in the election shall remain secured within storage
				facilities arranged for by the election official, and shall not be removed from
				such facilities until such time as they are to be delivered to the relevant
				polling place and secured at the polling place until used in the
				election.
								(ii)The manufacturer
				and the election official shall document the chain of custody for the handling
				of software, hardware, vote storage media and ballots used in connection with
				voting systems.
								(iii)The manufacturer
				shall provide the appropriate election official with the material necessary for
				the official to provide information regarding software and firmware to the
				Commission pursuant to paragraph (9) .
								(iv)After the
				appropriate election has certified the source code, object code, and executable
				representation of the voting system software for use in an election, the
				manufacturer may not—
									(I)alter such codes
				and representation;
									(II)insert or use in
				the voting system any software not certified by the State for use in the
				election; or
									(III)insert or use in the voting system any
				certified software without providing notice to the appropriate election
				official.
									(v)The
				manufacturer shall meet standards established by the Commission to ensure that
				all voting systems and related supplies to be used in the election are
				secure.
								(vi)The
				manufacturer shall meet the requirements of section 319A of the Federal
				Election Campaign Act and any other standards established by the Commission to
				prevent the existence or appearance of any conflict of interest with respect to
				candidates for public office and political parties.
								(vii)At the request
				of the Commission, the appropriate election official shall submit information
				to the Commission regarding the State's compliance with this
				subparagraph.
								.
				(d)Grant
			 Program
					(1)In
			 generalSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following
			 new part:
						
							7Voting System
				Improvement Grant Program
								297.Voting System
				Improvement Grant Program
									(a)In
				generalThe Commission shall make grants to eligible States and
				localities to carry out activities to improve voting technology and enhance the
				accessibility of voting systems for individuals with disabilities, for voters
				who primary language is not English, and for voters with difficulties in
				literacy, including—
										(1)improving voting system technology or
				developing new designs and technology for voting systems; and
										(2)improving the accessibility of voting
				machines for people with disabilities, providing nonvisual access for voters
				with visual impairments, and providing assistance to voters with limited
				proficiency in the English language.
										(b)Eligibility
										(1)In
				generalA State locality is eligible to receive a payment under
				this section with respect to a fiscal year if it submits to the Commission a
				notice not later than 3 months before the first day of the fiscal year (in such
				form as the Commission may require) that contains—
											(A)certifications that
				the State or locality will use the payment (either directly or as
				reimbursement) to carry out activities described in subsection (a); and
											(B)such other
				information and certifications as the Commission may require which are
				necessary for the administration of the program.
											(2)Compliance of
				states that require changes to state lawIn the case of a State
				or locality located in a State that requires the enactment of State legislation
				to carry out an activity covered by any certification submitted under this
				subsection, the State or locality shall be permitted to make the certification
				notwithstanding that the legislation has not been enacted at the time the
				certification is submitted, and the State or locality shall submit an
				additional certification once such legislation is enacted.
										(c)Reports
										(1)In
				generalEach recipient of a grant under this section shall submit
				to the Commission a report describing the activities carried out with the funds
				provided under the grant.
										(2)DeadlineA
				recipient shall submit a report required under paragraph (1) not later than 60
				days after the end of the fiscal year for which the recipient received the
				grant which is the subject of the report.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this part $10,000,000 for each of the fiscal years 2008, 2009, 2010, and
				2011.
									.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to subtitle D of title II the
			 following:
						
							
								Part 7—Voting System Improvement Grant
				Program
								Sec. 297. Voting system improvement grant
				program.
							
							.
					102.Requirement for
			 mandatory manual audits
				(a)Mandatory Manual
			 AuditsTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						C
				Mandatory Manual Audits by Chief Auditors
							321.Manual audits
				by State officials
								(a)In
				generalThe chief auditor of each State shall administer the
				random unannounced manual mandatory recounts of the voter-verified paper
				ballots of each election for Federal office (and, at the option of the State or
				jurisdiction involved, of elections for State and local office held at the same
				time as such an election for Federal office).
								(b)Chief
				auditor
									(1)Designation of
				chief auditorEach State shall designate a State officer or
				employee as the chief auditor responsible for coordination of State
				responsibilities under this section.
									(2)Designation by
				election assistance commissionIn the event that no single
				official in the State meets the definition in subsection (1), the Commission
				shall designate a State official to serve as chief auditor of the State for
				purposes of this section.
									(3)Independence of
				chief auditorAn individual does not qualify as the chief auditor
				of a State for purposes of this section if the individual—
										(A)is designated as
				the chief election official of the State under section 10 of the National Voter
				Registration Act of 1993, or is an employee of or reports to such chief
				election official;
										(B)is serving in any
				position on any political campaign committee of any candidate for federal
				office in the election that is subject to the manual audit; or
										(C)serves as the
				chief executive officer, chief financial officer, chief operating officer, or
				president of any entity that designs, manufacturers, or sells a voting system
				used in an election for Federal office.
										322.Number of
				ballots counted under audit
								(a)In
				generalExcept as provided in subsection (b), the number of
				voter-verified paper ballots that will be subject to a hand count administered
				by the chief auditor under this subtitle with respect to an election shall be
				determined as follows:
									(1)In the event that
				the initial vote count under section 324(a)(1) reveals that the margin of
				victory between the two candidates receiving the largest number of votes in the
				election is less than 1 percent of the total votes cast in the election, the
				hand counts of the voter-verified paper ballots shall occur in 10 percent of
				all precincts (or equivalent locations) in the Congressional district involved
				(in the case of an election for the House of Representatives) or the State (in
				the case of any other election for Federal office).
									(2)In the event that
				the initial vote count under section 324(a)(1) reveals that the margin of
				victory between the two candidates receiving the largest number of votes in the
				election is greater than or equal to 1 percent but less than 2 percent of the
				total votes cast in the election, the hand counts of the voter-verified paper
				ballots shall occur in 5 percent of all precincts (or equivalent locations) in
				the Congressional district involved (in the case of an election for the House
				of Representatives) or the State (in the case of any other election for Federal
				office).
									(3)In the event that
				the unofficial count as described in section 324(a)(1) reveals that the margin
				of victory between the two candidates receiving the largest number of votes in
				the election is equal to or greater than 2 percent of the total votes cast in
				that election, the hand counts of the voter-verified paper ballots shall occur
				in 3 percent of all precincts (or equivalent locations) in the Congressional
				district (in the case of an election for the House of Representatives) or the
				State (in the case of any other election for Federal office).
									(b)Use of alternate
				mechanismNotwithstanding subsection (a), a State may adopt and
				apply an alternative mechanism to determine the number of voter-verified paper
				ballots that will be subject to the hand counts required under this subtitle
				with respect to an election, so long as the National Institute of Standards and
				Technology determines that the alternative mechanism will be at least as
				effective in ensuring the accuracy of the election results and as transparent
				as the procedure under subsection (a).
								323.Selection of
				precinctsThe selection of the
				precincts in the State in which the manual audit shall be conducted under this
				subtitle shall be made by the chief auditor on an entirely random basis using a
				uniform distribution in which all precincts (or other audited units permitted
				pursuant to section 322(b)) in a State have an equal chance of being selected,
				in accordance with such procedures as the chief auditor determines appropriate,
				except that—
								(1)at least one precinct or audited unit (or
				equivalent jurisdiction) shall be selected in each county (or equivalent
				jurisdiction);
								(2)the chief auditor
				shall publish the procedures prior to the selection of the precincts or audited
				units; and
								(3)the chief auditor
				shall conduct and announce the selection of the precincts at a public
				meeting.
								324.Procedure for
				conducting audits
								(a)In
				generalThe chief auditor shall administer the conduct of an
				audit under this section of the results of an election in accordance with the
				following procedures:
									(1)As soon as
				practicable following the closing of the polls, local or county election
				officials shall complete the initial vote count for every precinct and publicly
				announce and report to the State the results of each initial vote count.
									(2)Not later than 24
				hours after the State announces the final vote count in each precinct in the
				State, the chief auditor shall determine and then announce the precincts (or
				other auditable units) in the State in which audits will be conducted.
									(3)As soon as
				practicable after the announcement of the precincts (or other auditable units)
				in which an audit shall be conducted, local or county elections staff, or
				wherever appropriate the chief auditor, shall begin to count by hand the
				voter-verified ballots produced and preserved under section 301(a)(2)(A) in
				each precinct (or other auditable unit) in which the audit will be conducted
				and compare those ballots with the initial count of such votes as announced by
				the State.
									(4)Local or county
				officials shall conduct the recount using procedures developed in consultation
				with the chief auditor and operating under the oversight of the chief
				auditor.
									(b)Additional
				audits if cause shownIf the chief auditor finds that any of the
				hand counts conducted under this section do not match the initial vote count of
				the results of an election, the chief auditor shall administer hand counts
				under this section of such additional precincts (or equivalent jurisdictions)
				as the chief auditor considers appropriate to resolve any concerns about the
				accuracy of the results.
								(c)Public
				observation of the auditThe audits conducted under this subtitle
				shall be conducted in a manner that allows for observation by the public. Each
				State shall issue uniform and nondiscriminatory standards for granting access
				to the audit that include reasonable restrictions designed to avoid disruption
				and crowding of the audit.
								(d)No preclusion of
				State auditsNothing in this subtitle shall be construed to
				preclude a State from conducting audits or recounts of the election in addition
				to those audits required under this subtitle.
								325.Publication of
				results
								(a)Submission to
				commissionAs soon as practicable after the completion of an
				audit conducted under this subtitle, the Chief Auditor of a State shall submit
				to the Commission a report containing the results of the audit, including a
				list of any discrepancies between the initial vote count and any subsequent
				manual counts of the voter-verified paper record by precinct or audited unit,
				any explanations for such discrepancies, and a tally of all overvotes,
				undervotes, blank ballots, spoiled ballots, and cancellations recorded on the
				voter-verified paper record.
								(b)Publication by
				commissionImmediately after receiving the submission of the
				results of an audit from the Chief Auditor of a State under subsection (a), the
				Commission shall announce and publish the information contained in the
				submission.
								326.Payments to
				States
								(a)Payments for
				costs of conducting auditsThe Commission shall make a payment to
				a State to cover the reasonable costs incurred by the State in carrying out
				this subtitle with respect to the elections that are the subject of the audits
				conducted under this subtitle.
								(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Commission for fiscal year 2008 and each succeeding fiscal year such sums as
				may be necessary for payments under this section.
								327.Effective
				dateThis subtitle shall apply
				with respect to regularly scheduled general elections for Federal office
				beginning with the elections held in November
				2008.
							.
				(b)Availability of
			 EnforcementSection 401 of
			 such Act (42 U.S.C. 15511) is amended by striking the period at the end and
			 inserting the following: , or the requirements of subtitle C of title
			 III..
				(c)Study of
			 Selection of Precincts for Manual AuditsNot later than 1 year after the date of the
			 enactment of this Act, the Election Assistance Commission shall conduct a study
			 and make recommendations on methods to ensure that the mandatory manual audits
			 conducted under subtitle C of title III of the Help America Vote Act of 2002
			 (as added by subsection (a)) reflect a representative demographic (including by
			 socioeconomic, age, and ethnicity) in the selection of the precincts or other
			 audited units subject to the audits.
				103.Specific,
			 delineated requirement of study, testing, and development of best
			 practices
				(a)In
			 generalSubtitle C of title
			 II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.) is
			 amended—
					(1)by redesignating
			 section 247 as section 250; and
					(2)by inserting after
			 section 246 the following new sections:
						
							247.Study, testing,
				and development of best practices to improve voting systems and enhance
				accessibility and voter-verification mechanisms for voters with
				disabilities
								(a)Study;
				Development of Best PracticesThe Director of the National Institute of
				Standards and Technology shall study, test, and develop best practices to
				investigate and encourage existing and potential emerging technologies in
				voting systems and design innovations, and enhance the accessibility of ballot
				verification mechanisms for individuals with disabilities, for alternative
				language voters, and for voters with difficulties in literacy, including best
				practices for the mechanisms themselves and the processes through which the
				mechanisms are used.
								(b)DeadlineThe Director shall complete the
				requirements of subsection (a) not later than January 1, 2010.
								(c)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out subsection (a) $5,000,000, to remain
				available until expended.
								248.Study, testing,
				and development of best practices regarding ballot chain of
				custodyThe Commission shall
				study, test, and develop best practices for documenting the chain of custody
				for election ballots.
							249.Study, testing,
				and development of best practices for design and usability testing of
				ballots
								(a)Study and
				Report
									(1)In
				generalThe National Institute for Standards and Technology shall
				conduct or contract with one or more parties to conduct studies on the best
				practices for ballot design, ballot instructions, and the testing of ballots,
				and shall produce one or more reports examining which practices increase and
				decrease the likelihood that voter intent is accurately recorded.
									(2)DeadlineThe
				National Institute for Standards and Technology shall complete and make
				available to the public the studies and reports described in paragraph (1) not
				later than February 1, 2008.
									(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				National Institute of Standards and Technology $1,000,000 to carry out this
				subsection.
									(b)GuidanceNot
				later than May 1, 2008, the Commission shall adopt voluntary guidance on the
				best practices for ballot design, instructions, and testing based on the study
				and report under subsection
				(a).
								.
					(b)Clerical
			 AmendmentThe table of contents of such Act is amended—
					(1)by redesignating
			 the item relating to section 247 as relating to section 250; and
					(2)by inserting after
			 the item relating to section 246 the following:
						
							
								Sec. 247. Study, testing, and development
				of best practices to improve voting systems and enhance accessibility and
				voter-verification mechanisms for voters with disabilities.
								Sec. 248. Study, testing, and development
				of best practices regarding ballot chain of custody.
								Sec. 249. Study, testing, and development
				of best practices for design and usability testing of
				ballots.
							
							.
					(c)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				104.Voter-verification
			 and audit capacity funding
				(a)In
			 GeneralSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at
			 the end the following new part:
					
						8Voter-Verification
				and Audit Capacity Funding
							297A.Voter-verification
				and audit capacity funding
								(a)Payments to
				StatesSubject to subsection (b), not later than the date that is
				30 days after the date of the enactment of the Count Every Vote Act of 2007,
				the Commission shall pay to each State an amount to assist the State in paying
				for the implementation of the voter-verification and audit capacity
				requirements of paragraphs (2) and (3) of section 301(a), as amended by
				subsections (a) and (b) of section 101 of the Count Every Vote Act of
				2007.
								(b)LimitationThe
				amount paid to a State under subsection (a) for each voting system purchased by
				a State may not exceed the average cost of adding a printer with accessibility
				features to each type of voting system that the State could have purchased to
				meet the requirements described in such subsection.
								(c)Authorization of
				Appropriations
									(1)Payments to
				StatesThere are authorized to be appropriated $500,000,000,
				without fiscal year limitation, to make payments to States under this
				section.
									(2)Assistance by
				CommissionThere are authorized to be appropriated $20,000,000 to
				the Commission, for each of fiscal years 2008 through 2012, in addition to any
				amounts otherwise appropriated for administrative costs, to assist with the
				implementation of voter verification systems and improved security
				measures.
									.
				(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title II the following:
					
						
							Part 8—Voter-Verification and Audit Capacity
				Funding
							Sec. 297A. Voter-verification and audit
				capacity
				funding.
						
						.
				(c)Effective
			 DateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				105.Reports and
			 provision of security consultation services
				(a)In
			 GeneralSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15381 et seq.), as amended by this Act, is amended by inserting
			 after section 249 the following new section.
					
						249A.Reports and
				provision of security consultation services
							(a)Report to
				congress on security reviewNot later than 6 months after the
				date of the enactment of the Count Every Vote Act of 2007, the Commission, in
				consultation with the Director of the National Institute of Standards and
				Technology, shall submit to Congress a report on a proposed security review and
				certification process for all voting systems used in elections for Federal
				office, including a description of the certification process to be implemented
				under section 231.
							(b)Report to
				congress on operational and management systemsNot later than 3
				months after the date of the enactment of the Count Every Vote Act of 2007, the
				Commission shall submit to Congress a report on operational and management
				systems applicable with respect to elections for Federal office, including the
				security standards for manufacturers described in section 301(a)(12), that
				should be employed to safeguard the security of voting systems, together with a
				proposed schedule for the implementation of each such system.
							(c)Provision of
				security consultation services
								(1)In
				generalOn and after the date of the enactment of the Count Every
				Vote Act of 2007, the Commission, in consultation with the Director of the
				National Institute of Standards and Technology, shall provide security
				consultation services to States and local jurisdictions with respect to the
				administration of elections for Federal office.
								(2)Authorization of
				AppropriationsTo carry out the purposes of paragraph (1), there
				are authorized to be appropriated $2,000,000 for each of fiscal years 2008
				through
				2012.
								.
				(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 249 the
			 following:
					
						
							Sec. 249A. Reports and provision of
				security consultation
				services.
						
						.
				106.Improvements to
			 voting systems
				(a)In
			 GeneralSection 301(a)(1)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(1)(B)) is amended by striking , a punch card voting
			 system, or a central count voting system.
				(b)Clarification of
			 Requirements for Punch Card SystemsSection 301(a)(1)(A) of such
			 Act (42 U.S.C. 15481(a)(1)(A)) is amended in the matter preceding clause (i) by
			 striking any lever voting system and inserting any punch
			 card voting system, lever voting system.
				(c)Residual vote
			 benchmarkSection 301(a)(5) of such Act (42 U.S.C. 15481(a)(5))
			 is amended to read as follows:
					
						(5)Error
				rates
							(A)Initial
				ratesWith respect to elections occurring prior to the regularly
				scheduled general election held in November 2008, the error rate of the voting
				system in counting ballots (determined by taking into account only those errors
				which are attributable to the voting system and not attributable to an act of
				the voter) shall comply with the error rate standards established under section
				3.2.1 of the voting systems standards issued by the Federal Election Commission
				which are in effect on the date of the enactment of this Act.
							(B)Application of
				Commission standardsWith respect to the regularly scheduled
				general election for Federal office held in November 2008 and each subsequent
				election for Federal office, the error rate of the voting system in counting
				ballots (determined by taking into account only those errors which are
				attributable to the voting system and not attributable to an act of the voter)
				shall not exceed the error rate standards established under the voting systems
				standards issued and maintained by the Commission.
							(C)Residual ballot
				performance benchmarkIn addition to the error rate standards
				described in subparagraph (B), the Commission shall issue and maintain a
				uniform benchmark for the residual ballot error rate that jurisdictions may not
				exceed. For purposes of the preceding sentence, the residual vote error rate
				shall be equal to the combination of overvotes, spoiled or uncountable votes,
				and undervotes cast in the contest at the top of the ballot, but excluding an
				estimate, based upon the best available research, of intentional undervotes.
				The Commission shall base the benchmark issued and maintained under this
				subparagraph on evidence of good practices in representative
				jurisdictions.
							(D)Historically
				high intentional undervotes
								(i)FindingCongress
				finds that there are certain distinct communities in certain geographic areas
				that have historically high rates of intentional undervoting in elections for
				Federal office, relative to the rest of the Nation.
								(ii)Treatment of
				certain distinct communitiesIn establishing the benchmark
				described in subparagraph (B), the Election Assistance Commission shall—
									(I)study and report
				to Congress on the occurrences of distinct communities that have significantly
				higher than average rates of historical intentional undervoting; and
									(II)promulgate for
				local jurisdictions in which that distinct community has a substantial presence
				either a separate benchmark or an exclusion from the national benchmark, as
				appropriate.
									.
				107.Requirements
			 for testing laboratories
				(a)Requirements for
			 Laboratories Section 231 of the Help America Vote Act of 2002
			 (42 U.S.C. 15371(b)) is amended—
					(1)by redesignating
			 subsections (c) and (d) as subsections (h) and (i); and
					(2)by inserting after
			 subsection (b) the following new subsections:
						
							(c)Escrow fund for
				payment of laboratories
								(1)Establishment of
				escrow accountThe Commission shall establish an escrow account
				(to be known as the Testing Escrow Account) for making payments to accredited
				laboratories for the costs of the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software.
								(2)Schedule of
				feesIn consultation with the accredited laboratories, the
				Commission shall establish and regularly update a schedule of fees for the
				testing carried out in connection with the certification, decertification, and
				recertification of voting system hardware and software, based on the reasonable
				costs expected to be incurred by the accredited laboratories in carrying out
				the testing for various types of hardware and software.
								(3)Requests and
				payments by manufacturersA manufacturer of voting system
				hardware and software may not have the hardware or software tested by an
				accredited laboratory under this section unless—
									(A)the manufacturer
				submits a detailed request for the testing to the Commission; and
									(B)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account, the
				applicable fee under the schedule established and in effect under paragraph
				(2).
									(4)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under paragraph (3)(B), the Commission shall
				select at random, from all laboratories which are accredited under this section
				to carry out the specific testing requested by the manufacturer, an accredited
				laboratory to carry out the testing. The Commission may exclude from the
				selection process any laboratory that the Commission determines does not have
				the resources to complete the required testing in a timely manner.
								(5)Payments to
				laboratoriesUpon receiving a certification from a laboratory
				selected to carry out testing pursuant to paragraph (4) that the testing is
				completed, along with a copy of the results of the test as required under
				subsection (d)(1)(D), the Commission shall make a payment to the laboratory
				from the Testing Escrow Account in an amount equal to the applicable fee paid
				by manufacturer under paragraph (3)(B).
								(d)Prohibition of
				conflict of interest
								(1)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
									(A)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturers voting system hardware and software is the payment made from the
				Testing Escrow Account established under subsection (c)(1);
									(B)the laboratory
				meets the standards applicable to the manufacturers of voting systems under
				section 301(a)(12)(B)(vi), together with such standards as the Commission shall
				establish (after notice and opportunity for public comment) to prevent the
				existence or appearance of any conflict of interest in the testing carried out
				by the laboratory under this section, including standards to ensure that the
				laboratory does not have a financial interest in the manufacture, sale, and
				distribution of voting system hardware and software, and is sufficiently
				independent from other persons with such an interest;
									(C)the laboratory
				certifies that it will permit an expert designated by the Commission to observe
				any testing the laboratory carries out under this section; and
									(D)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
									(2)Availability of
				resultsUpon receipt of information under paragraph (1), the
				Commission shall make the information available promptly to election officials
				and the public.
								(e)Testing results;
				publication
								(1)In
				generalUpon completion of any testing carried out under this
				section, a laboratory shall disclose the test protocols and results to the
				Commission.
								(2)PublicationUpon
				receipt of the information required under subsection (1), the Commission shall
				make such information available to election officials and the public. If the
				Commission revokes, terminates, or suspends the accreditation of a laboratory
				under this section, the Commission shall promptly notify Congress, the chief
				State election official of each State, and the public.
								(f)Reports
								(1)In
				generalEach accredited laboratory shall provide an annual report
				to the Commission and the National Institute of Standards and Technology that
				sets out the following:
									(A)The methods and
				protocols the laboratory used to test, certify, decertify and recertify
				machines under this section.
									(B)A list of the
				directors and officers of the firm, and the background and qualifications of
				those individuals, including whether any individual has ever been convicted of
				a crime involving election, accounting, or computer security fraud.
									(C)The results of the
				tests, certifications, decertifications and re-certifications conducted under
				this section in the preceding year.
									(2)PublicationThe
				Commission, in consultation with the National Institute of Standards and
				Technology, shall submit an annual report to the Congress on the laboratory
				testing and certification process conducted under this section, including a
				summary of the reports it receives under paragraph (1) of this
				subsection.
								.
					(b)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371) is further
			 amended—
					(1)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
					(2)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying the hardware and
			 software.;
					(3)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
					(4)in subsection (i)
			 (as redesignated above), by striking testing, certification,
			 decertification, and recertification each place it appears and
			 inserting testing.
					(c)Deadline for
			 establishment of standards and escrow accountThe Election
			 Assistance Commission shall establish the standards described in section
			 231(d)(1)(B) of the Help America Vote Act of 2002 and the Testing Escrow
			 Account described in section 231(c)(1) of such Act by not later than January 1,
			 2008.
				IIProvisional
			 Ballots
			201.Requirements
			 for casting and counting provisional ballots
				(a)Eligibility of
			 Provisional BallotsParagraph (4) of section 302(a) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended by adding at the
			 end the following new sentence: A properly registered voter who casts a
			 provisional ballot in the county (or equivalent jurisdiction) in which the
			 individual is registered to vote shall have the ballot counted as a vote in all
			 races in which the individual is eligible to vote. A provisional ballot cast by
			 an eligible and registered voter shall be counted as a vote without regard to
			 any requirement to present identification to an election
			 official..
				(b)Provisional
			 Ballot as Application for Voter RegistrationSection 302(a) of
			 such Act is amended by inserting after paragraph (5) the following new
			 paragraph:
					
						(6)If the appropriate State or local election
				official determines that the individual who cast the provisional ballot is not
				registered to vote in the election, the provisional ballot shall be treated as
				an application to register the individual to vote in the next election for
				Federal office in that State. If the State or local election official
				determines that the individual is registered to vote in the election, the
				official shall use the information in the provisional ballot to update the
				voters registration
				records.
						.
				(c)Timely
			 Processing of Ballots
					(1)In
			 generalSection 302(a) of such Act (42 U.S.C. 15482(a)), as
			 amended by subsection (c), is amended by inserting after paragraph (5) the
			 following new paragraph:
						
							(7)The appropriate State election official
				shall develop, according to guidelines established by the Election Assistance
				Commission, reasonable procedures to assure the timely processing and counting
				of provisional ballots, including—
								(A)standards for
				timely processing and counting to assure that, after the conclusion of the
				provisional vote count, parties and candidates may have full, timely, and
				effective recourse to the recount and contest procedures provided by State law;
				and
								(B)standards for the
				informed participation of candidates and parties such as are consistent with
				reasonable procedures to protect the security, confidentiality, and integrity
				of personal information collected in the course of the processing and counting
				of provisional
				ballots.
								.
					(2)Effective
			 dateSection 302(d) of such
			 Act (42 U.S.C. 15482(d)) is amended—
						(A)by striking Each State and
			 inserting the following:
							
								(1)In
				generalExcept as provided in
				paragraph (2), each State;
				and
								.
						(B)by adding at the end the following new
			 paragraph:
							
								(2)ProcessingEach State shall be required to develop and
				publish the guidelines required under subsection (a)(7) not later than the
				expiration of the 6-month period which begins on the date of the enactment of
				the Count Every Vote Act of
				2007.
								.
						(d)Publication of
			 Standards for Counting Provisional BallotsSection 302(a) of such
			 Act (42 U.S.C. 15482(a)), as amended by subsections (b) and (c), is amended by
			 inserting after paragraph (7) the following new paragraph:
					
						(8)Not later than 90
				days prior to any election for Federal office, each State shall publish uniform
				standards for counting provisional
				ballots.
						.
				IIIAdditional
			 requirements under the Help America Vote Act of 2002
			AShortening Voter
			 Wait Times
				301.Equitable
			 allocation of voting systems, poll workers, and election resources
					(a)Minimum
			 Requirements
						(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.), as amended by section 102(a), is amended by adding at the end
			 the following new subtitle:
							
								DAdditional
				Requirements
									331.Minimum
				Required Voting Systems and Poll Workers
										(a)In
				GeneralEach State shall provide for the minimum required number
				of voting systems, poll workers, and other election resources (including all
				other physical resources) for each voting site on the day of any Federal
				election and on any days during which such State allows early voting for a
				Federal election in accordance with the standards determined under section
				299.
										(b)Voting
				SiteFor purposes of this section, the term voting
				site means a polling location, except that in the case of any polling
				location which serves more than 1 precinct, such term shall mean a
				precinct.
										.
						(2)Conforming
			 amendmentSection 401 of such
			 Act (42 U.S.C. 15511), as amended by section 102(b), is amended by striking
			 subtitle C and inserting subtitles C and
			 D.
						(3)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title III the following:
							
								
									Subtitle D—Additional
				Requirements
									Sec. 331. Minimum required voting systems
				and poll
				workers.
								
								.
						(b)Standards
						(1)In
			 generalTitle II of such Act (42 U.S.C. 15321 et seq.) is amended
			 by adding at the end the following new subtitle:
							
								EGuidance and
				Standards
									299.Standards for
				the equitable allocation of voting systems, poll workers, and election
				resources
										(a)In
				GeneralNot later than January 1, 2008, the Commission shall
				conduct a study and then issue standards that establish a minimum number of
				voting systems, poll workers, and other election resources (including all other
				physical resources) for each voting site on the day of any Federal election and
				on any days during which early voting is allowed for a Federal election.
										(b)Distribution
											(1)In
				generalThe standards described in subsection (a) shall provide
				for a uniform and nondiscriminatory distribution of such systems, workers, and
				other resources, and, to the extent possible, shall take into account, among
				other factors, the following:
												(A)The voting age
				population.
												(B)Voter turnout in
				past elections.
												(C)The number of
				voters registered.
												(D)The number of
				voters who have registered since the most recent Federal election.
												(E)Census data for
				the population served by such voting site.
												(F)The educational
				levels and socio-economic factors of the population served by such voting
				site.
												(G)The needs and
				numbers of voters with disabilities and voters with limited English
				proficiency.
												(H)The type of voting
				systems used.
												(2)No factor
				dispositiveThe standards shall provide that the distribution of
				such systems should take into account the totality of all relevant factors, and
				no single factor shall be dispositive under the standards.
											(3)PurposeTo
				the extent possible, the standards shall provide for a distribution of voting
				systems, poll workers, and other election resources with the goals of—
												(A)ensuring a fair
				and equitable waiting time for all voters in the State; and
												(B)preventing a
				waiting time of over 1 hour at any voting site.
												(c)Voting
				SiteFor purposes of this section, the term voting
				site means a polling location, except that in the case of any polling
				location which serves more than 1 precinct, such term shall mean a
				precinct.
										(d)DeviationThe
				standards described in subsection (a) shall permit States, upon giving
				reasonable public notice, to deviate from any allocation requirements in the
				case of unforeseen circumstances such as a natural disaster or terrorist
				attack.
										.
						(2)Conforming
			 amendmentSection 202 of such
			 Act (42 U.S.C. 15322) is amended—
							(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7); and
							(B)by inserting after
			 paragraph (4) the following new paragraph:
								
									(5)carrying out the duties described under
				subtitle
				E;
									.
							(3)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title II the following:
							
								
									Subtitle E—Guidance and
				Standards
									Sec. 299. Standards for the equitable
				allocation of voting systems, poll workers, and election
				resources.
								
								.
						302.State plans to
			 prevent unreasonable wait times; remedial plans; emergency ballots
					(a)State Plans
			 RequiredTitle III of the Help America Vote Act of 2002 (42
			 U.S.C. 15481 et seq.) is amended—
						(1)by redesignating
			 sections 304 and 305 as sections 305 and 306; and
						(2)by inserting after
			 section 303 the following new section:
							
								304.Allocation of
				Election Resources
									(a)State Plans To
				Prevent Unreasonable Voter Waiting Times
										(1)In
				generalNot later than 60 days before each election for Federal
				office, each State shall submit a written plan to the Commission describing the
				measures it is implementing to ensure, to the greatest extent possible, an
				equitable waiting time for all voters in the State, and a waiting time of less
				than 1 hour at any polling place in the election.
										(2)PublicationNot
				later 30 days after receiving a State plan under paragraph (1), the Commission
				shall make the plan available to the public.
										(b)Remedial Plans
				for States With Excessive Voter Wait Times
										(1)Compliance with
				State remedial plans
											(A)Remedial
				plansEach jurisdiction for
				which the Commission determines that a substantial number of voters waited more
				than 90 minutes to cast a vote in an election for Federal office, or in which
				there were substantial violations of the standards established under section
				299 with respect to an election for Federal office, shall comply with a State
				remedial plan established by the Commission to provide for the effective
				allocation of resources to administer elections held in the State and to reduce
				the waiting time of voters.
											(B)Coordination with
				Attorney General and StatesEach remedial plan established by the
				Commission shall provide for coordination between the Commission, the Attorney
				General, and the State involved to monitor the compliance of the State with the
				remedial plan during the period leading up to the election and on the date of
				the election and to respond to serious delays in the ability of voters to cast
				their ballots at polling places.
											(2)Jurisdiction
				definedFor purposes of this subsection, the term
				jurisdiction has the meaning given the term registrar’s
				jurisdiction in section 8(j) of the National Voter Registration Act of
				1993 (42 U.S.C. 1973gg—6(j)).
										(c)Emergency
				Ballots
										(1)In
				generalIn the event of a failure of voting equipment or other
				circumstance at a polling place that causes an unreasonable delay, any
				individual who is waiting at the polling place to cast a ballot in an election
				for Federal office at the time of the failure shall be advised immediately of
				the individuals right to use an emergency paper ballot, and upon request shall
				be provided with an emergency paper ballot for the election and the supplies
				necessary to mark the ballot.
										(2)Disposition of
				ballotAny emergency paper ballot which is cast by an individual
				under this subsection shall be counted in the same manner as a regular ballot,
				unless the individual casting the ballot would have otherwise been required to
				cast a provisional ballot in the absence of the delay, in which case that
				ballot shall be treated in the same manner as a provisional
				ballot.
										.
						(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended—
						(1)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306;
			 and
						(2)by inserting after
			 the item relating to section 303 the following new item:
							
								
									Sec. 304. Allocation of election
				resources.
								
								.
						(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					BNo-Excuse Absentee
			 Voting
				311.No-excuse
			 absentee voting
					(a)In
			 GeneralSubtitle D of title
			 III of the Help America Vote Act of 2002, as added by this Act, is amended by
			 adding at the end the following new section:
						
							332.No-excuse
				absentee voting
								(a)In
				GeneralEach State and jurisdiction shall permit any person who
				is otherwise qualified to vote in an election for Federal office to vote in
				such election in a manner other than in person, and shall not impose any
				additional conditions or restrictions on absentee voting other than a
				reasonable deadline for requesting and returning the ballot.
								(b)Submission and
				Processing
									(1)In
				generalAny ballot cast under subsection (a) shall be submitted
				and processed in the manner provided for absentee ballots under State
				law.
									(2)DeadlineAny
				ballot cast under subsection (a) shall be counted if postmarked before the
				close of the polls on Election Day and received by the appropriate State
				election official on or before the date which is 10 days after the date of the
				election or the date provided for the receipt of absentee ballots under State
				law, whichever is later.
									(c)No Effect on
				Absent Uniformed and Overseas VotersNothing in this section may
				be construed to permit a State or jurisdiction to revise any deadline
				applicable with respect to any absentee ballot requested or submitted by an
				individual under the Uniformed and Overseas Citizens Absentee Voting Act (42
				U.S.C. 1973ff—1 et
				seq.).
								.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 332. No-excuse absentee
				voting.
							
							.
					CCollection and
			 Dissemination of Election Data
				321.Data
			 collection
					(a)In
			 GeneralSubtitle D of title
			 III of the Help America Vote Act of 2002, as added and amended by this Act, is
			 amended by adding at the end the following new section:
						
							333.Public reports
				on Federal elections
								(a)In
				GeneralNot later than 6 months after a Federal election, each
				State and jurisdiction shall publicly report information with respect to such
				election, including the following:
									(1)The total number of
				individuals of voting age in the population.
									(2)The total number
				of individuals registered to vote, and a breakdown of the number based on
				demographic criteria including age, gender, race and ethnicity.
									(3)The total number
				of registered voters who voted, and a breakdown of the number based on
				demographic criteria including age, gender, race and ethnicity.
									(4)The number of
				absentee and overseas ballots requested, including the numbers of such ballots
				requested by military personnel and citizens living overseas.
									(5)The number of
				absentee and overseas ballots cast, including the numbers of such ballots cast
				by military personnel and citizens living overseas.
									(6)The total number
				of absentee and overseas ballots counted, including the number of such ballots
				which were cast by military personnel and citizens living overseas that were
				counted.
									(7)The total number
				of absentee and overseas ballots rejected, including the numbers of such
				ballots which were cast by military personnel and citizens living overseas that
				were rejected, and the reasons for any such rejections.
									(8)The number of votes
				cast in early voting at the polls before the day of the election.
									(9)The number of
				provisional ballots cast.
									(10)The number of
				provisional ballots counted.
									(11)The number of
				provisional ballots rejected and the reasons the ballots were rejected.
									(12)The number of
				voting sites (within the meaning of section 321(b)) in the State or
				jurisdiction, including how many voting sites were moved since the last
				election and the reason for the move.
									(13)The number of
				voting machines in each such voting site on the day of the election and the
				type and manufacturer of each machine.
									(14)The total number
				of voting machines available in the State or jurisdiction for distribution to
				each such voting site.
									(15)The total number
				of voting machines actually distributed to such voting sites (including voting
				machines distributed as replacement voting machines on the day of the
				election), and where they were distributed.
									(16)The total number
				of voting machines of any type, whether electronic or manual, that
				malfunctioned on the day of the election and the reason for any
				malfunction.
									(17)The total number
				of voting machines that were replaced on the day of the election.
									(18)The amount of
				money the State or jurisdiction expended on the election, including the amount
				expended on voting machines, ballots, training materials, and other election
				resources.
									(b)Report by
				CommissionThe Commission shall collect the information published
				under subsection (a) with respect to an election and shall report to Congress
				not later than 9 months after the date of the election the following:
									(1)The funding and
				expenditures of each State under the provisions of this Act.
									(2)The voter turnout
				in the election.
									(3)The number of
				registered voters and the number of individuals eligible to register who are
				not registered.
									(4)The number of
				voters who have registered to vote in a Federal election since the most recent
				such election.
									(5)The extent to
				which voter registration information has been shared among government agencies
				(including any progress on implementing statewide voter registration databases
				under section 303(a)).
									(6)The number, types
				and manufacturers of new voting systems purchased by States and
				jurisdictions.
									(7)The amount of time
				individuals waited to vote.
									(8)The number of
				early votes, provisional votes, absentee ballots, and overseas ballots
				distributed, cast, and counted.
									(9)The amount of
				training that poll workers received.
									(10)The number of poll
				workers.
									(11)The number of
				polling locations and precincts.
									(12)The ratio of the
				number of voting machines to the number of registered voters.
									(13)Such other
				information pertaining to electoral participation as the Commission deems
				appropriate.
									.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 333. Public reports on Federal
				elections.
				
							
							.
					DEnsuring Well-Run
			 Elections
				331.Training of
			 poll workers
					(a)Training
						(1)In
			 generalSubtitle D of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
							
								334.Training of
				poll workers
									(a)In
				GeneralEach State and jurisdiction shall require that each
				person who works in a polling place during an election for Federal office
				receives adequate training not earlier than 3 months before the
				election.
									(b)TrainingThe
				training required under subsection (a) shall, at a minimum, include—
										(1)hands-on training
				on all voting systems used in the election;
										(2)training on
				accommodating individuals with disabilities, individuals who are of limited
				English proficiency, and individuals who are illiterate;
										(3)training on
				requirements for the identification of voters;
										(4)training on the
				appropriate use of provisional ballots and the process for casting such
				ballots;
										(5)training on
				registering voters on the day of the election;
										(6)training on which
				individuals have the authority to challenge voter eligibility and the process
				for any such challenges;
										(7)training on
				security procedures; and
										(8)the development
				and distribution to poll workers of statewide and uniform training
				manuals.
										.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
							
								
									Sec. 334. Training of poll
				workers.
								
								.
						(b)Grant
			 Program
						(1)In
			 generalSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.), as amended by this Act, is amended by adding at
			 the end the following new part:
							
								9Poll
				Worker Training Grant Program
									297B.Poll Worker
				Training Grant Program
										(a)In
				generalThe Commission shall make grants to States and other
				jurisdictions to train individuals to serve as poll workers in elections for
				Federal office.
										(b)Use of
				funds
											(1)In
				generalA recipient of a grant under this section shall use the
				funds provided by the grant to develop training materials and procedures for
				poll workers and provide poll workers with the necessary training to
				effectively and fairly administer elections for Federal office.
											(2)Contents of
				trainingThe training provided to poll workers with the payment
				made under this section shall include—
												(A)hands-on training
				on the functioning of the voting systems used in the election;
												(B)training on how to
				prevent, detect and address problems with voting systems used in the
				election;
												(C)training on
				accommodating individuals with disabilities or other specific needs;
												(D)training on
				requirements for the identification of voters;
												(E)training on the appropriate use of
				provisional ballots and the process for casting such ballots; and
												(F)training through the development and
				distribution of educational materials.
												(c)Eligibility
											(1)In
				generalA State or jurisdiction is eligible to receive a grant
				under this section with respect to a fiscal year if it submits to the
				Commission a notice not later than 3 months before the first day of the fiscal
				year (in such form as the Commission may require) that contains—
												(A)certifications
				that the State or jurisdiction will use the grant (either directly or as
				reimbursement) for the uses described in subsection (b); and
												(B)such other
				information and certifications as the Administrator may require which are
				necessary for the administration of the program.
												(2)Compliance of
				states that require changes to State lawIn the case of a State
				or jurisdiction located in a State that requires the enactment of State
				legislation to carry out an activity covered by any certification submitted
				under this subsection, the State or jurisdiction shall be permitted to make the
				certification notwithstanding that the legislation has not been enacted at the
				time the certification is submitted, and such State or jurisdiction shall
				submit an additional certification once such legislation is enacted.
											(d)Reports
											(1)In
				generalEach recipient of a grant under this section shall submit
				to the Commissioner a report describing the activities carried out with the
				funds provided under the grant.
											(2)DeadlineThe
				recipient of a grant shall submit the report required under paragraph (1) not
				later than 60 days after the end of the fiscal year for which the entity
				received the grant which is the subject of the report.
											(e)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this part $20,000,000 for each of the fiscal years 2008, 2009, 2010, and
				2011.
										.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title II the following:
							
								
									Part 9—Poll Worker Training Grant
				Program
									Sec. 297B. Poll worker training grant
				program.
				
								
								.
						332.Impartial
			 administration of elections
					(a)In
			 GeneralSubtitle D of title
			 III of the Help America Vote Act of 2002, as added and amended by this Act, is
			 amended by adding at the end the following new section:
						
							335.Election
				administration requirements
								(a)Publication of
				state election laws
									(1)In
				generalEach State shall be required to publish all State laws,
				regulations, procedures, and practices relating to Federal elections on January
				1 of each year in which there is a regularly scheduled election for a Federal
				office (beginning with 2008).
									(2)Maintenance of
				laws on the internetEach State shall be required to maintain an
				updated version of all material published under paragraph (1) on an easily
				accessible public web site on the Internet.
									(b)Notice of
				changes in state election lawsNot later than 45 days prior to
				any Federal election, each State shall issue a public notice describing all
				changes in State law affecting voting in Federal elections and the
				administration of Federal elections since the most recent prior such
				election.
								(c)Prohibition on
				last-minute changes to election lawsNo State or local government
				shall make any change to election laws or regulations affecting the
				administration of Federal elections within 45 days of a Federal election,
				unless—
									(1)ordered to do so
				by a court of competent jurisdiction, or
									(2)upon giving
				reasonable public notice, in the case of an unforeseen circumstance such as a
				natural disaster or a terrorist attack.
									(d)Observers
									(1)StandardsEach
				State shall issue uniform and nondiscriminatory standards for granting access
				to nonpartisan election observers to polling places. Such standards shall
				account for the need to avoid disruption and crowding in polling places, and
				shall be developed in consultation with civil rights, voting rights, and voting
				protection organizations, State and local election officials, and other
				interested members of the community.
									(2)Access to
				polling placesIn accordance with the standards issued under
				paragraph (1), each State shall allow reasonable and nondiscriminatory access
				to any polling place to nonpartisan domestic observers (including voting rights
				and civil rights organizations) and international observers for purposes of
				observing a federal election.
									(3)Expulsion from
				polling placesTo facilitate a fair, efficient, and transparent
				election process, decisions to expel a poll watcher from a polling place shall
				be made in a non-discriminatory manner.
									(4)Notice of denial
				of observation requestEach State shall issue a public notice
				with respect to any denial of a request by any observer described in paragraph
				(2) for access to any polling place for purposes of observing a Federal
				election. Such notice shall be issued not later than 7 days after such
				denial.
									(5)Right of
				appealEach State shall provide an expedited opportunity to
				appeal to an election official a denial of access to, or an expulsion from, a
				polling
				place.
									.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 335. Election administration
				requirements.
				
							
							.
					333.Study on
			 encouraging government employees and secondary school students to serve as poll
			 workers
					(a)In
			 GeneralSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.), as amended by this Act, is amended by inserting after section 249A the
			 following new section:
						
							249B.Study on
				encouraging government employees and secondary school students to serve as poll
				workers
								(a)StudyThe Commission shall conduct a study on
				appropriate methods to encourage State and local government employees and
				secondary school students to serve as poll workers in Federal elections.
								(b)ReportNot later than 6 months after the date of
				the enactment of the Count Every Vote Act of 2007, the Commission shall
				transmit to Congress a report on the results of the study conducted under
				subsection (a).
								(c)Authorization of
				AppropriationsOf the amount
				authorized to be appropriated under section 210 for fiscal year 2008, $100,000
				shall be used solely to carry out the purposes of this
				section.
								.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 249A the
			 following:
						
							
								Sec. 249B. Study on encouraging government
				employees and secondary school students to serve as poll
				workers.
							
							.
					EStandards for
			 Purging Voters
				341.Standards for
			 purging voters
					(a)StandardsSubtitle D of title III of the Help America
			 Vote Act of 2002, as added and amended by this Act, is amended by adding at the
			 end the following new section:
						
							336.Removal from
				voter registration list
								(a)State
				rulesEach State shall adopt uniform and nondiscriminatory
				criteria, processes, and procedures for the removal of voters from a voter
				registration list and the restoration of voters to the list if improperly
				removed.
								(b)Public
				noticeNot later than 45 days before any Federal election, each
				State shall provide public notice of—
									(1)all names which
				have been removed from the voter registration list of such State under section
				303 since the later of the most recent election for Federal office or the day
				of the most recent previous public notice provided under this section;
				and
									(2)the criteria,
				processes, and procedures used to determine which names were removed.
									(c)Notice to
				individual voters
									(1)In
				generalNo individual shall be removed from the voter
				registration list under section 303 unless such individual is first provided
				with a notice and opportunity to cure that meet the requirements of paragraphs
				(2) and (3).
									(2)Requirements of
				noticeThe notice required under paragraph (1) shall be—
										(A)provided to each
				voter in a uniform and nondiscriminatory manner
										(B)consistent with
				the requirements of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg et seq.);
										(C)transmitted to the
				last known address of the voter by certified mail, and include a postage
				pre-paid response card,
										(D)in a form that
				provides the voter with clear notice of the reason for removal, the opportunity
				to cure, and the option to cast a provisional ballot; and
										(E)mailed to each
				voter not later than 30 days before the State or local election official
				removes the voter’s name from the registration list.
										(3)Opportunity to
				cureThe opportunity to cure required under paragraph (1)
				shall—
										(A)give the voter a
				reasonable opportunity to file a written request that the appropriate State
				election official retain the voter on the registration rolls (including through
				the postage pre-paid response card required under paragraph (2));
										(B)allow the voter to
				submit to the appropriate State election official any information or evidence
				the voter believes demonstrates that the State is in error and the voter should
				remain on the registration rolls; and
										(C)not later than 14
				days after the appropriate State election official receives a request to retain
				the voter on the registration list, require the official to send the voter a
				written response that approves or rejects the request and, if the request was
				rejected, includes an explanation for the rejection.
										(4)Provisional
				ballotA voter who receives notice that he or she will be removed
				from the registration list, and who has not received a response approving a
				request to cure under paragraph (3), shall be permitted to cast a provisional
				ballot consistent with section 302 of this Act, and if it is determined that
				the voter should remain on the rolls, such provisional ballot shall be counted
				as a vote in that election in accordance with State law and the requirements of
				this Act.
									(d)Preservation of
				recordsEach State shall retain the registration records of
				individuals removed from the voter registration rolls for a period of at least
				5 years after the date of removal.
								(e)PrivacyNotwithstanding
				subsection (b), no State or jurisdiction may disclose that a voter was removed
				from the voter registration list for reason of a felony conviction or an
				adjudication of incompetency, other than to the voter, unless ordered to do so
				by a court of competent jurisdiction or otherwise required to do so under State
				or Federal law.
								(f)Exception for
				Certain StatesThe requirements of this section shall not apply
				to a State in which, under a State law in effect continuously on and after the
				date of the enactment of the Count Every Vote Act of 2007, there is no voter
				registration requirement for individuals in the State with respect to elections
				for Federal
				office.
								.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 336. Removal from voter registration
				list.
				
							
							.
					FElection Day
			 Registration and Early Voting
				351.Election day
			 registration
					(a)Requirement
						(1)In
			 generalSubtitle D of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
							
								337.Election day
				registration
									(a)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any individual on the day of a Federal
				election—
										(1)to register to
				vote in such election at the polling place; and
										(2)to cast a vote in
				such election and have that vote counted in the same manner as a vote cast by
				an eligible voter who properly registered during the regular registration
				period.
										(b)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of the
				Count Every Vote Act of 2007, there is no voter registration requirement for
				individuals in the State with respect to elections for Federal
				office.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
							
								
									Sec. 337. Election Day
				registration.
								
								.
						(b)Election Day
			 Registration Form
						(1)In
			 generalSubtitle E of title II of the Help America Vote Act of
			 2002, as added by this Act, is amended by adding at the end the following new
			 section:
							
								299A.Election day
				registration formsThe
				Commission shall develop an election day registration form for elections for
				Federal
				office.
								.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle E of
			 title II the following:
							
								
									Sec. 299A. Election Day registration
				forms.
								
								.
						(c)Election Day
			 Registration Grant Program
						(1)In
			 generalSubtitle D of title II of such Act (42 U.S.C. 15401 et
			 seq.), as amended by this Act, is amended by adding at the end the following
			 new part:
							
								10Election Day
				Registration Grant Program
									297C.Election Day
				Registration Grant Program
										(a)In
				generalThe Commission shall make grants to States and other
				jurisdictions to carry out activities to provide access, and allow real-time
				updates, to computerized registration lists at polling places in order to
				facilitate the implementation of same-day election registration and resolve
				problems with voter lists at the polling place, including—
											(1)providing secure access at polling places
				to the computerized statewide voter database required under section
				303(a);
											(2)creating and implementing secure mechanisms
				to update those lists at the polling place in order to facilitate same-day
				registration;
											(3)testing and monitoring the use and
				implementation of the database at polling places and provide a paper copy of
				the database at the polling place; and
											(4)training poll workers in how to use and
				update the database at a polling place.
											(b)Eligibility
											(1)In
				generalA State or jurisdiction is eligible to receive a payment
				under the program under this section with respect to a fiscal year if it
				submits to the Commission a notice not later than 3 months before the first day
				of the fiscal year (in such form as the Commission may require) that
				contains—
												(A)certifications
				that the State or jurisdiction will use the payment (either directly or as
				reimbursement) to carry out the activities described in subsection (a);
				and
												(B)such other
				information and certifications as the Commission may require which are
				necessary for the administration of the program.
												(2)Compliance of
				states that require changes to state lawIn the case of a State
				or a jurisdiction located in a State that requires the enactment of State
				legislation to carry out an activity covered by any certification submitted
				under this subsection, the State or jurisdiction shall be permitted to make the
				certification notwithstanding that the legislation has not been enacted at the
				time the certification is submitted, and such State or jurisdiction shall
				submit an additional certification once such legislation is enacted.
											(c)Reports
											(1)In
				generalEach entity which receives a grant under this part shall
				submit to the Commission a report describing the activities carried out with
				the funds provided under the grant.
											(2)DeadlineEach
				entity shall submit a report required under paragraph (1) not later than 60
				days after the end of the fiscal year for which the entity received the grant
				which is the subject of the report.
											(d)Authorization of
				appropriationsThere are
				authorized be appropriated for grants under this part $30,000,000 for each of
				the fiscal years 2008, 2009, 2010, and
				2011.
										.
						(2)Clerical
			 amendment The table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title II the following:
							
								
									Part 10—Election Day Registration Grant
				Program
									Sec. 297C. Election Day registration grant
				program.
								
								.
						352.Early
			 voting
					(a)Requirements
						(1)In
			 generalSubtitle D of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
							
								338.Early
				voting
									(a)In
				generalDuring the 15-day period (or, at the option of the State,
				a longer period) which ends on the date of an election for Federal office, each
				State shall allow individuals to vote in the election in the same manner as
				voting is allowed on the date of such election.
									(b)Minimum Early
				Voting RequirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
										(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
										(2)have minimum
				uniform hours each day for which such voting occurs.
										(c)Application of
				election day registration to early votingA State shall permit
				individuals to register to vote at each polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) in the same manner
				as the State is required to permit individuals to register to vote and vote on
				the day of the election under section
				337.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
							
								
									Sec. 338. Early
				voting.
								
								.
						(b)Standards for
			 Early Voting
						(1)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								299B.Standards for
				early voting
									(a)Standards
										(1)In
				generalThe Commission shall issue standards for the
				administration of voting prior to the day scheduled for a Federal
				election.
										(2)Standards for
				polling placesSuch standards shall include the nondiscriminatory
				geographic placement of polling places at which such voting occurs and the
				public listing of the date, time, and location of polling places no earlier
				than 10 days before the date on which such voting begins.
										(3)ConsultationSuch
				standards shall be developed in consultation with civil rights, voting rights,
				and voting protection organizations, State and local election officials, and
				other interested members of the community.
										(b)DeviationThe
				standards described in subsection (a) shall permit States, upon giving
				reasonable public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster or a terrorist
				attack.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle E of
			 title II the following:
							
								
									Sec. 299B. Standards for early
				voting.
								
								.
						GNewly Eligible
			 Voters
				361.Encouraging the
			 registration of newly eligible voters
					(a)Requirement
						(1)In
			 generalSubtitle D of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
							
								339.Encouraging the
				Registration of Newly Eligible Voters
									(a)Newly eligible
				voters
										(1)In
				generalEach State shall mail a voter registration application to
				each individual who is a citizen of the United States residing in that State on
				the date the individual reaches 18 years of age, if the State has issued a
				driver’s license or has another accessible record of the individual’s address
				and date of birth.
										(2)Exception for
				certain StatesThe requirement under paragraph (1) shall not
				apply to a State in which, under a State law in effect continuously on and
				after the date of the enactment of the Count Every Vote Act of 2007, there is
				no voter registration requirement for individuals in the State with respect to
				elections for Federal office.
										(b)Public
				educationEach State, in consultation with the Secretary of
				Education and the Commission, shall develop and implement procedures to provide
				opportunities for persons to apply to register to vote at public educational
				institutions, including but not limited to—
										(1)high school
				graduation ceremonies;
										(2)orientation at
				public colleges and universities; and
										(3)colleges,
				universities, and trade schools participating in Federal student loan
				programs.
										(c)Naturalization
				proceedingsThe Secretary of Homeland Security, in consultation
				with the Commission, shall develop and implement procedures to provide
				opportunities for persons to apply to register to vote at, or otherwise in
				connection with, naturalization proceedings.
									(d)Changes of
				address formsThe United States Postal Service shall include the
				National mail voter registration application form developed pursuant to section
				9 of the National Voter Registration Act of 1993 along with the materials made
				available to citizens who change their address. The Postal Service shall also
				make such form available on its change of address web site.
									(e)Limitation on use
				of informationNo information
				relating to the failure of an individual to sign a voter registration
				application may be used for any purpose other than voter
				registration.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
							
								
									Sec. 339. Encouraging the registration of
				newly eligible
				voters.
								
								.
						362.Civic education
			 pilot program
					(a)ProgramSubtitle
			 D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.),
			 as amended by this Act, is amended by adding at the end the following new
			 part:
						
							11Civic Education
				Pilot Program
								297D.Civic
				Education Pilot Program
									(a)In
				generalThe Commission shall make grants to carry out pilot
				programs under which States will teach high school students the mechanics and
				importance of participation in the democratic process.
									(b)MaterialsThe
				Commission shall develop educational materials to assist States in meeting the
				purposes of this pilot program.
									(c)CurriculumA
				State receiving funds under a pilot program under this section shall use the
				funds to encourage leadership, community development, and participation in the
				political process, including through—
										(1)the provision of
				cross-disciplinary instruction in government, history, law and democracy,
				including the importance of voting and registering to vote;
										(2)the incorporation of
				a discussion of current issues and events into the classroom;
										(3)the development
				and implementation of programs that provide students with the opportunity to
				apply what they learn through performing community service that is linked to
				classroom discussion;
										(4)the development and
				implementation of programs that allow students to meet and discuss current
				events and legislation with community and political leaders; or
										(5)the development of
				simulations of democratic processes and procedures and the encouragement of
				student participation in those simulations.
										(d)Requirements for
				grant recipientsIn making grants under this section, the
				Commission shall ensure that the funds provided are spent for projects and
				activities which are carried out without partisan bias and without promoting
				any particular point of view regarding any issue, and that each recipient is
				governed in a balanced manner without any partisan bias. A grant recipient who
				is determined to have violated this subsection shall be disqualified from
				receiving any additional grants under this part.
									(e)Reports
										(1)In
				generalEach State which receives a grant under this part shall
				submit to the Commission a report describing the activities carried out with
				the funds provided under the grant.
										(2)DeadlineAn
				State shall submit a report required under paragraph (1) not later than 60 days
				after the end of the fiscal year for which the entity received the grant which
				is the subject of the report.
										(f)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this part $5,000,000 for each of the fiscal years 2008, 2009, 2010, and
				2011.
									.
					(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title II the following:
						
							
								Part 11—Civic Education Pilot
				Program
								Sec. 297D. Civic Education Pilot
				Program.
							
							.
					IVVOTER
			 REGISTRATION AND IDENTIFICATION
			401.Voter
			 registration
				(a)Contents of
			 Registration Applications
					(1)Mail-In
			 ApplicationParagraph (4) of section 303(b) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(4)) is amended by adding at the end the
			 following new subparagraph:
						
							(C)ExceptionOn and after the date of the enactment of
				the Count Every Vote Act of 2007—
								(i)in
				lieu of the questions and statements required under subparagraph (A), such mail
				voter registration form shall include on the form an affidavit to be signed by
				the registrant attesting both to citizenship and age; and
								(ii)subparagraph (B)
				shall not
				apply.
								.
					(2)Application
			 Identifying Numbers
						(A)Registration
			 ApplicationSubparagraph (A) of section 303(a)(5) of such Act (42
			 U.S.C. 15483(a)(5)) is amended—
							(i)by
			 redesignating clause (iii) as clause (iv); and
							(ii)by
			 inserting after clause (ii) the following new clause:
								
									(iii)Identifying
				numbers in registration applicationsAn application for voter
				registration shall—
										(I)provide a space
				for applicants to state if they lack a driver's license or Social Security
				number, and
										(II)state explicitly
				that the applicant may enter any personal identification document number issued
				by a State motor vehicle authority in the space provided for a driver's license
				number.
										.
							(B)ClarificationSection 303(a)(5)(A) of such Act (42 U.S.C.
			 15483(a)(5)(A)) is amended—
							(i)in
			 clause (i)(I), by striking driver’s license, the applicant’s driver’s
			 license number and inserting motor vehicle driver's license (as
			 defined in section 3(3) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–1(3))), the applicant’s motor vehicle driver’s license
			 number; and
							(ii)in
			 clause (ii), by striking driver’s license and inserting
			 motor vehicle driver’s license (as defined in section 3(3) of the
			 National Voter Registration Act of 1993 (42 U.S.C.
			 1973gg–1(3))).
							(3)TestingSection 303 of such Act (42 U.S.C. 15483)
			 is amended—
						(A)by redesignating
			 subsection (d) as subsection (e); and
						(B)by inserting after
			 subsection (c) the following new subsection:
							
								(d)TestingNot
				later than 6 months after the date of the enactment of the Count Every Vote Act
				of 2007, the Commission shall—
									(1)issue voluntary
				guidance for usability testing of registration forms; and
									(2)conduct usability
				testing of all national or Federal registration forms, and make the results
				available upon request to the
				public.
									.
						(b)Clarification of
			 Standards for Determining Matching of Information Provided With
			 Applications
					(1)State
			 requirements for determination of validity of numbers
			 providedSection 303(a)(5)(A)(iii) of such Act (42 U.S.C.
			 15483(a)(5)(A)(iii)) is amended by striking the period at the end and inserting
			 the following: , except that the information provided by an individual
			 shall be sufficient to meet the requirements of this subparagraph if, based on
			 the information provided, the State is able to determine the individual’s motor
			 vehicle driver’s number or other personal identification document number or the
			 last four digits of the individual’s Social Security number, or is able to
			 locate one of those numbers in another State record..
					(2)Standards for
			 determination of match of Social Security numbers
						(A)Requirements for
			 StatesSection 303(a)(5)(B) of such Act (42 U.S.C.
			 15483(a)(5)(B)) is amended by adding at the end the following new
			 clause:
							
								(iii)Matching
				standardsInformation
				provided by an applicant for voter registration shall be deemed to be validly
				matched with information maintained by the Commissioner of Social Security
				shall be deemed validly matched for purposes of this subparagraph if it may be
				reasonably concluded that the applicant is substantially likely to be the same
				individual as an individual reflected in the database of the Social Security
				Administration.
								.
						(B)Procedures of
			 Commissioner of Social SecuritySection 205(r)(8) of the Social
			 Security Act (42 U.S.C. 405(r)(8)), as added by section 303(a)(5)(C) of the
			 Help America Vote Act of 2002, is amended by adding at the end the following
			 new subparagraph:
							
								(G)The Commissioner shall develop procedures
				consistent with the matching standard established under section
				303(a)(5)(B)(iii) of the Help America Vote Act of 2002 to improve the accuracy
				of the matching process under the agreements under this paragraph, including
				procedures to account for typographical errors and common variations in
				recording data. Such procedures shall be uniform, nondiscriminatory, and open
				to public
				scrutiny.
								.
						(c)Processing of
			 Registration Applications
					(1)Processing
			 requirementsSubtitle D of title III of the Help America Vote Act
			 of 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							340.Processing of
				registration applications
								(a)In
				generalNotwithstanding any other provision of law, each State
				and jurisdiction shall accept and process a voter registration application for
				an election for Federal office unless there is a material omission or
				information that specifically affects the eligibility of the voter.
								(b)Presumption To
				registerThere shall be a presumption that persons who submit
				voter registration applications should be registered.
								(c)Presumption To
				cure material omissionEach State and jurisdiction shall—
									(1)provide a process
				to permit voters an opportunity to cure any material omission on the voter
				registration application within a reasonable period of time before the
				election; and
									(2)accept any
				application which is so cured as having been filed on the date on which such
				application is originally received.
									(d)Standards for
				Material Omission From Registration Forms
									(1)In
				generalFor purposes of this section, a material omission
				or information that specifically affects the eligibility of the voter
				consists of—
										(A)the omission of
				information necessary to establish the eligibility of the applicant to vote;
				or
										(B)the inclusion of
				information that establishes the applicant’s ineligibility to vote.
										(2)Certain
				information not a material omissionFor purposes of this section,
				the following shall not constitute a material omission or information
				that specifically affects the eligibility of the voter:
										(A)The failure to
				provide a Social Security number or driver’s license number.
										(B)The failure to
				provide information concerning citizenship or age in a manner other than the
				attestation required under section 9(b)(2) of the National Voter Registration
				Act of 1993 (42 U.S.C. 1973–gg–7).
										(C)The mere fact of a
				mismatch between the information provided by the voter and the information in a
				State government database, absent cause to believe that the mismatch is
				evidence of ineligibility.
										(e)State
				RulesEach State shall adopt uniform and nondiscriminatory
				standards regarding the eligibility of citizens to vote in elections in the
				State, and describing the procedures and circumstances under which a voter
				registration form may be rejected, consistent with the requirements of this Act
				and the National Voter Registration Act of 1993.
								(f)Exception for
				Certain StatesThe requirements of this section shall not apply
				to a State in which, under a State law in effect continuously on and after the
				date of the enactment of the Count Every Vote Act of 2007, there is no voter
				registration requirement for individuals in the State with respect to elections
				for Federal
				office.
								.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 340. Processing of registration
				applications.
							
							.
					(d)Study on Uses of
			 the Internet in Federal Elections
					(1)In
			 generalSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.), as amended by this Act, is amended by inserting after section 249B the
			 following new section:
						
							249C.Study on
				internet registration and other uses of the internet in federal
				elections
								(a)StudyThe
				Commission shall conduct a study on—
									(1)the feasibility of
				voter registration through the Internet for Federal elections; and
									(2)other uses of the
				Internet in Federal elections, including—
										(A)the use of the
				Internet to publicize information related to Federal elections;
										(B)the use of the
				Internet to provide public access portals through which voters can confirm,
				correct and update voter registration records; and
										(C)the use of the
				Internet to vote in Federal elections.
										(b)ReportNot
				later than 6 months after the date of the enactment of the Count Every Vote Act
				of 2007, the Commission shall transmit to Congress a report on the results of
				the study conducted under subsection
				(a).
								.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 249B the
			 following:
						
							
								Sec. 249C. Study on Internet registration
				and other uses of the Internet in Federal
				elections.
							
							.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
					402.Establishing
			 Voter Identification For Certain Voters Who Register by Mail
				(a)In
			 General
					(1)Individuals
			 voting in personSection 303(b)(2)(A)(i) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15483(b)(2)(A)(i)) is amended—
						(A)by striking
			 or at the end of subclause (I); and
						(B)by adding at the
			 end the following new subclause:
							
								(III)executes a
				written affidavit attesting to such individual’s identity;
				or
								.
						(2)Individuals
			 voting by mailSection 303(b)(2)(A)(ii) of such Act (42 U.S.C.
			 15483(b)(2)(A)(ii)) is amended—
						(A)by striking
			 or at the end of subclause (I);
						(B)by striking the
			 period at the end of subclause (II) and inserting ; or;
			 and
						(C)by adding at the
			 end the following new subclause:
							
								(III)a written
				affidavit executed by such individual attesting to the individual’s
				identity.
								.
						(b)Standards for
			 Verifying Voter Information
					(1)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
						
							299C.Voter
				IdentificationThe Commission
				shall develop standards for verifying the identification information required
				under section 303(a)(5) in connection with the registration of an individual to
				vote in a Federal
				election.
							.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle E of
			 title II the following:
						
							
								Sec. 299C. Voter
				identification.
							
							.
					403.Requirement for
			 Federal certification of technological security of voter registration
			 lists
				(a)In
			 generalSection 303(a)(3) of the Help America Vote Act of 2002
			 (42 U.S.C. 15483(a)(3)) is amended by striking measures to prevent
			 the and inserting measures, as certified by the Commission, to
			 prevent.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				404.Coordination
			 with state databasesSection
			 303(a)(1)(A)(iv) of the Help America Vote Act of 2002 (42 U.S.C.
			 15483(a)(1)(A)(iv)) is amended by striking the period at the end and inserting
			 the following: including the databases of social services agencies, in
			 order to confirm and correct information in voter registration records and
			 ensure the accurate and timely processing of applications to register to
			 vote..
			VProhibition on
			 Certain Campaign Activities
			501.Prohibition on
			 certain campaign activities
				(a)In
			 GeneralTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 inserting after section 319 the following new section:
					
						319A.Campaign activities by election officials and voting system
		  manufacturers(a)Prohibition
								(1)Chief State
				election officialsIt shall be unlawful for any chief State
				election official to take part in prohibited political activities with respect
				to any election for Federal office over which such official has managerial
				authority.
								(2)Voting system
				manufacturersIt shall be unlawful for any person who owns or
				serves as the chief executive officer, chief financial officer, chief operating
				officer, or president of any entity that designs or manufacturers a voting
				system to take part in prohibited political activities with respect to any
				election for a Federal office for which a voting system produced by such
				manufacturer is used.
								(b)DefinitionsFor
				purposes of this section:
								(1)Chief State
				election officialThe term chief State election
				official means the individual designated as such under section 10 of the
				National Voter Registration Act of 1993.
								(2)Prohibited
				political activitiesThe term prohibited political
				activities means actively campaigning to support or oppose a candidate
				or slate of candidates for Federal office, making public speeches in support of
				such a candidate, soliciting and collecting contributions on behalf of such a
				candidate, distributing campaign materials with respect to such a candidate,
				organizing campaign events with respect to such a candidate, and serving in any
				position on any political campaign committee of such a candidate.
								(c)OwnershipFor
				purposes of subsection (a)(2), a person shall be considered to own an entity if
				such person controls at least 20 percent, by vote or value, of the
				entity.
							.
				(b)Effective
			 DateThe amendments made by
			 this section shall take effect upon the expiration of the 90-day period which
			 begins on the date of the enactment of this Act.
				VIENDING DECEPTIVE
			 PRACTICES
			601.Ending
			 deceptive practices
				(a)In
			 general
					(1)Subsection (b) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—
						(A)by striking
			 No person and inserting the following:
							
								(1)In
				generalNo
				person
								;
				and
						(B)by inserting at the end the following new
			 paragraph:
							
								(3)Deceptive
				actsNo person, whether
				acting under color of law or otherwise, shall knowingly deceive any other
				person regarding the time, place, or manner of conducting a general, primary,
				run-off, or special election for the office of President, Vice President,
				presidential elector, Member of the Senate, or Member of the House of
				Representatives, Delegates, or Commissioners from the Territories or
				possessions; nor shall any person knowingly deceive any person regarding the
				qualifications or restrictions of voter eligibility for any general, primary,
				run-off, or special election for the office of President, Vice President,
				presidential elector, Member of the Senate, or Member of the House of
				Representatives, Delegates, or Commissioners from the Territories or
				possessions.
								.
						(2)The heading of section 2004(b) of the
			 Revised Statutes is amended by striking or coercion and
			 inserting coercion, or deceptive acts.
					(b)Criminal
			 PenaltySection 594 of title
			 18, United States Code, is amended—
					(1)by
			 striking Whoever and inserting the following:
						
							(a)IntimidationWhoever
							;
				and
					(2)by inserting at the end the
			 following:
						
							(b)Deceptive
				actsWhoever knowingly
				deceives any person regarding—
								(1)the time, place, or
				manner of conducting a general, primary, run-off, or special election for the
				office of President, Vice President, presidential elector, Member of the
				Senate, or Member of the House of Representatives, Delegates, or Commissioners
				from the Territories or possessions; or
								(2)the qualifications
				or restrictions of voter eligibility for any general, primary, run-off or
				special election for the office of President, Vice President, presidential
				elector, Member of the Senate, or Member of the House of Representatives,
				Delegates, or Commissioners from the Territories or possessions shall be fined
				under this title, imprisoned not more than five years, or
				both.
								.
					(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				VIICIVIC
			 PARTICIPATION BY EX–OFFENDERS
			701.Voting rights
			 of individuals convicted of criminal offenses
				(a)Short
			 TitleThis title may be cited as the Civic Participation
			 Act of 2007.
				(b)Findings and
			 purpose
					(1)FindingsCongress
			 makes the following findings:
						(A)The right to vote
			 is the most basic constitutive act of citizenship and regaining the right to
			 vote reintegrates offenders into free society. The right to vote may not be
			 abridged or denied by the United States or by any State on account of race,
			 color, gender, or previous condition of servitude. Basic constitutional
			 principles of fairness and equal protection require an equal opportunity for
			 United States citizens to vote in Federal elections.
						(B)Congress has
			 ultimate supervisory power over Federal elections, an authority that has
			 repeatedly been upheld by the Supreme Court.
						(C)Although State
			 laws determine the qualifications for voting in Federal elections, Congress
			 must ensure that those laws are in accordance with the Constitution. Currently,
			 those laws vary throughout the Nation, resulting in discrepancies regarding
			 which citizens may vote in Federal elections.
						(D)An estimated
			 5,400,000 individuals in the United States, or 1 in 40 adults, currently cannot
			 vote as a result of a felony conviction. Women represent about 650,000 and
			 military veterans represent about 500,000 of those 5,300,000.
						(E)State
			 disenfranchisement laws disproportionately impact ethnic minorities.
						(F)12 States
			 disenfranchise some or all ex-offenders who have fully served their sentences,
			 regardless of the nature or seriousness of the offense.
						(G)In those States
			 that disenfranchise ex-offenders who have fully served their sentences, the
			 right to vote can be regained in theory, but in practice this possibility is
			 often illusory.
						(H)In 8 States, a
			 pardon or order from the Governor is required for an ex-offender to regain the
			 right to vote. In two States, ex-offenders must obtain action by the parole or
			 pardon board to regain that right.
						(I)Offenders
			 convicted of a Federal offense often have additional barriers to regaining
			 voting rights. Many States do not offer a restoration procedure for Federal
			 offenders who have completed supervision. The only method available to such
			 persons is a Presidential pardon.
						(J)State procedures
			 that require individuals to apply to have their voting rights restored are
			 often unfair and inefficient. Long backlogs often cause delays of months or
			 years before individual applications are processed. Few persons who seek to
			 have their right to vote restored have the financial and political resources
			 needed to succeed.
						(K)Thirteen percent
			 of the African-American adult male population, or 1,400,000 African-American
			 men, are disenfranchised. Given current rates of incarceration, 3 in 10
			 African-American men in the next generation will be disenfranchised at some
			 point during their lifetimes. Hispanic citizens are also disproportionately
			 disenfranchised, since those citizens are disproportionately represented in the
			 criminal justice system.
						(L)The discrepancies
			 described in this paragraph should be addressed by Congress, in the name of
			 fundamental fairness and equal protection.
						(2)PurposeThe
			 purpose of this title is to restore fairness in the Federal election process by
			 ensuring that ex-offenders who have fully served their sentences are not denied
			 the right to vote.
					(c)DefinitionsIn
			 this title:
					(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
					(2)ElectionThe
			 term election means—
						(A)a general,
			 special, primary, or runoff election;
						(B)a convention or
			 caucus of a political party held to nominate a candidate;
						(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
						(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
						(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President, or of Senator or Representative in, or Delegate or
			 Resident Commissioner to, Congress.
					(4)ParoleThe
			 term parole means parole (including mandatory parole), or
			 conditional or supervised release (including mandatory supervised release),
			 imposed by a Federal, State, or local court.
					(5)ProbationThe
			 term probation means probation imposed by a Federal, State, or local court,
			 with or without a condition on the individual involved concerning—
						(A)the individual’s
			 freedom of movement;
						(B)the payment of
			 damages by the individual;
						(C)periodic reporting
			 by the individual to an officer of the court; or
						(D)supervision of the
			 individual by an officer of the court.
						(d)Rights of
			 CitizensThe right of an individual who is a citizen of the
			 United States to vote in any election for Federal office shall not be denied or
			 abridged because that individual has been convicted of a criminal offense
			 unless, at the time of the election, such individual—
					(1)is serving a
			 felony sentence in a correctional institution or facility; or
					(2)is
			 on parole or probation for a felony offense
					(e)Enforcement
					(1)Attorney
			 generalThe Attorney General may bring a civil action in a court
			 of competent jurisdiction to obtain such declaratory or injunctive relief as is
			 necessary to remedy a violation of this section.
					(2)Private right of
			 action
						(A)NoticeA
			 person who is aggrieved by a violation of this section may provide written
			 notice of the violation to the chief election official of the State
			 involved.
						(B)ActionExcept
			 as provided in subparagraph (C), if the violation is not corrected within 90
			 days after receipt of a notice provided under subparagraph (A), or within 20
			 days after receipt of the notice if the violation occurred within 120 days
			 before the date of an election for Federal office, the aggrieved person may
			 bring a civil action in such a court to obtain declaratory or injunctive relief
			 with respect to the violation.
						(C)Action for
			 violation shortly before a federal electionIf the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person shall not be required to provide notice to the chief election
			 official of the State under subparagraph (A) before bringing a civil action in
			 such a court to obtain declaratory or injunctive relief with respect to the
			 violation.
						(f)Relation to
			 other laws
					(1)No prohibition
			 on less restrictive lawsNothing in this section shall be
			 construed to prohibit a State from enacting any State law that affords the
			 right to vote in any election for Federal office on terms less restrictive than
			 those terms established by this section.
					(2)No limitation on
			 other lawsThe rights and remedies established by this section
			 shall be in addition to all other rights and remedies provided by law, and
			 shall not supersede, restrict, or limit the application of the Voting Rights
			 Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act of
			 1993 (42 U.S.C. 1973gg et seq.).
					(g)Notification of
			 restoration of voting rights
					(1)In
			 generalSubtitle D of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							341.Notification of
				restoration of voting rights
								(a)Notification
									(1)In
				generalOn the date determined under subsection (b), each State
				shall notify in writing any qualified ex-offender who resides in the State that
				such qualified ex-offender has the right to vote in an election for Federal
				office pursuant to the Civic Participation Act of 2007 and may register to vote
				in any such election.
									(2)Qualified
				ex-offenderFor the purpose of this section, the term
				qualified ex-offender means any individual who resides in the
				State who has been convicted of a criminal offense and is not serving a felony
				sentence in a correctional institution or facility and who is not on parole or
				probation for a felony offense.
									(b)Date of
				notificationThe notification required under subsection (a) shall
				be given on the later of the date on which such individual is released from a
				correctional institution or facility for serving a felony sentence or the date
				on which such individual is released from parole for a felony offense.
								(c)DefinitionsAny
				term which is used in this section that is also used in the Civic Participation
				Act of 2007 shall have the meaning given to such term in that Act.
								(d)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after the date of the enactment of the Civic
				Participation Act of
				2007.
								.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle D of
			 title III the following:
						
							
								Sec. 341. Notification of restoration of
				voting
				rights.
							
							.
					(h)Effective
			 Date
					(1)In
			 generalThis section shall apply to citizens of the United States
			 voting in any election for Federal office after the date of the enactment of
			 this Act.
					(2)AmendmentsThe
			 amendment made by subsection (g) shall take effect on the date of the enactment
			 of this Act.
					VIIIElection Day As
			 A Public Holiday
			801.Acceleration of
			 Study on Election Day as a public holiday
				(a)In
			 GeneralSection 241 of the Help America Vote Act of 2002 (42
			 U.S.C. 15381) is amended by adding at the end the following new
			 subsection:
					
						(d)Report on
				Election Day
							(1)In
				generalThe report required under subsection (a) with respect to
				election administration issues described under subsection (b)(10) shall be
				submitted not later than 6 months after the date of enactment of the Count
				Every Vote Act of 2007.
							(2)Additional
				requirementsIn addition to the requirements under subsection
				(c), the report described in paragraph (1) shall include—
								(A)an assessment of
				the impact of making Election Day a public holiday on low-wage hourly
				workers;
								(B)a discussion of
				incentives and strategies to encourage Federal employees to serve as poll
				workers; and
								(C)a discussion of
				methods to encourage State and local government employees to serve as poll
				workers.
								(3)Authorization of
				appropriationsOf the amount authorized to be appropriated under
				section 210 for fiscal year 2008, $100,000 shall be authorized solely to carry
				out this
				subsection.
							.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				IXAdditional
			 Improvements to Election Procedures
			901.Transmission of
			 certificate of ascertainment of electors
				(a)In
			 GeneralSection 6 of title 3, United States Code, is
			 amended—
					(1)by inserting
			 and before the date that is 6 days before the date on which the electors
			 are to meet under section 7, after under and in pursuance of the
			 laws of such State providing for such ascertainment,; and
					(2)by striking
			 by registered mail and inserting by overnight
			 courier.
					(b)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				902.Study on
			 feasibility of creating ranking system of state election administration
			 processes
				(a)StudySubtitle C of title II of the Help America
			 Vote Act of 2002 (42 U.S.C. 15381 et seq.), as amended by this Act, is amended
			 by inserting after section 249C the following new section:
					
						249D.Study on
				feasibility of creating ranking system of State election administration
				processes
							(a)Study
								(1)In
				generalThe Commission shall conduct and make publicly available
				a comprehensive study of the costs and benefits of developing a Democracy Index
				(Index) of State election administration processes.
								(2)Study through
				appropriate entityNot later than 60 days after the date of the
				enactment of the Count Every Vote Act of 2007, the Commission shall seek to
				enter into agreement with the National Academy of Sciences, the National
				Science Foundation, the AEI–Brookings Election Reform Project, or other
				appropriate nongovernmental entity to carry out the study required in
				subsection (a).
								(3)Issues
				consideredThe study shall—
									(A)identify the
				appropriate scope and methodology, if any, to be used in organizing and
				administering the Index;
									(B)recommend an
				appropriate methodology for gathering and standardizing information related to
				the quality of each State’s election administration processes; and
									(C)recommend an
				appropriate methodology for ranking the quality of State election
				administration processes.
									(b)DefinitionFor
				purposes of this section, election administration processes
				includes the registration of eligible voters, the casting of ballots, and the
				counting of ballots.
							(c)Report and
				RecommendationsNot later than 12 months after the date of the
				enactment of the Count Every Vote Act of 2007, the Commission shall submit to
				the President and Congress a report on the study conducted under subsection
				(a), together with recommendations for administrative and legislative action as
				the Commission deems appropriate. The report shall be made publicly available
				in paper copy and
				electronically.
							.
				(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 249C the
			 following:
					
						
							Sec. 249D. Study on feasibility of
				creating ranking system of State election administration
				processes.
						
						.
				XStrengthening the
			 election assistance commission
			1001.Strengthening
			 the election assistance commission
				(a)Authorization of
			 AppropriationsSection 210 of the Help America Vote Act of 2002
			 (42 U.S.C. 15330) is amended by striking for each of fiscal years 2003
			 through 2005 such sums as may be necessary (but not to exceed $10,000,000 for
			 each such year) and inserting $15,000,000 for fiscal year 2008,
			 $10,000,000 for fiscal year 2009, $10,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each succeeding fiscal year.
				(b)Budget
			 requests
					(1)In
			 generalPart 1 of subtitle A of title II of such Act (42 U.S.C.
			 15321 et seq.) is amended by inserting after section 209 the following new
			 section:
						
							209A.Submission of
				budget requestsWhenever the
				Commission submits any budget estimate or request to the President or the
				Office of Management and Budget, it shall concurrently transmit a copy of such
				estimate or request to the Congress and to the Committee on House
				Administration of the House of Representatives and the Committee on Rules and
				Administration of the
				Senate.
							.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 209 the following:
						
							
								Sec. 209A. Submission of budget
				requests.
							
							.
					(c)Exemption From
			 Paperwork Reduction ActParagraph (1) of section 3502 of title 44,
			 United States Code, is amended—
					(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E); and
					(2)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)the Election Assistance
				Commission;
							.
					(d)NIST
			 Authority
					(1)In
			 generalSubtitle E of title II of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							299D.Technical
				supportAt the request of the
				Commission, the Director of the National Institute of Standards and Technology
				shall provide the Commission with technical support necessary for the
				Commission to carry out its duties under this
				title
							.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by adding at the end of the items relating to subtitle E of
			 title II the following:
						
							
								Sec. 299D. Technical
				support.
							
							.
					(e)Removal of
			 Full-Time Employee CapNotwithstanding any other provision of law,
			 there shall be no cap on the number of full-time equivalent personnel who may
			 be employed at the Election Assistance Commission.
				(f)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				1002.Repeal of
			 exemption of election assistance commission from certain government contracting
			 requirements
				(a)In
			 GeneralSection 205 of the Help America Vote Act of 2002 (42
			 U.S.C. 15325) is amended by striking subsection (e).
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into by the Election Assistance Commission on or
			 after the date of enactment of this Act.
				1003.Membership of
			 technical guidelines development committee
				(a)In
			 GeneralSection 221(c)(1) of the Help America Vote Act of 2002
			 (42 U.S.C. 15361(c)(1)) is amended—
					(1)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(2)by inserting after
			 subparagraph (D) the following new subparagraph:
						
							(E)An individual with expertise in providing
				assistive technology to individuals with a wide range of
				disabilities.
							.
					(b)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of enactment of this Act.
				1004.Authorization
			 of appropriations for requirements paymentsSubsection (a) of section 257 of the Help
			 America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by adding at the end
			 the following new paragraphs:
				
					(4)For fiscal year
				2008, $3,000,000,000.
					(5)For each fiscal
				year after 2008, such sums as are
				necessary.
					.
			XIEffective
			 Date
			1101.Effective
			 DateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall apply with respect
			 to the regularly scheduled general election for Federal office held in November
			 2008 and each succeeding election for Federal office.
			
